Citation Nr: 0030200	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  94-42 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a disability 
manifested by blackouts.

3.  Entitlement to service connection for a disability 
manifested by dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his sister



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
April 1943. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Boston, 
Massachusetts Regional Office (RO).  A July 1992 rating 
decision denied the veteran's claim for service connection 
for blackouts. Subsequently, a June 1993 rating decision 
denied the veteran's claims for residuals of a head injury, 
residuals of a neck injury, a disability manifested by 
blackouts, a disability manifested by dizziness and 
headaches.  The veteran and his sister appeared and offered 
testimony at a RO hearing in April 1994.  In May 1994, the 
veteran was notified of a hearing officer's decision entered 
in April 1994, confirming the previous denial of the 
veteran's claim.

This case was most recently before the Board in October 1997, 
when the Board denied service connection for residuals of a 
neck injury and for headaches and remanded the issues of 
entitlement to service connection for residuals of a head 
injury, a disability manifested by blackouts, and a 
disability manifested by dizziness for additional 
development, including a medical opinion.  As a result, a VA 
examination was performed and a report associated with the 
veteran's claims file.


REMAND

The Board remanded this case in October 1997, in part, for 
the purpose of obtaining any other medical records relevant 
to the issues in appellate status and to refer the claims 
file for a VA neuropsychiatric examination in order to 
determine whether the veteran currently had any residuals of 
a head injury, including dizziness and blackouts, or any 
psychiatric disorder and to obtain an opinion on the question 
of whether it is at least as likely as not that any 
conditions found resulted from a concussion sustained by the 
veteran before service or as a result of any incident which 
occurred during his active military service, to include 
whether these post-service problems represent in-service 
aggravation of any residuals of his pre-service head injury.  
The remand order also required that the veteran's claims file 
be made available to and reviewed by the examiner and that 
all special studies be conducted.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals before March 1, 1999 
(Court)) held that a remand by the Board confers upon the 
Secretary of Veterans Affairs a concomitant duty to ensure 
compliance with the terms of the remand.  The Board notes 
that the October 1999 VA examiner stated that records 
indicated that the veteran was injured in 1943 and the 
examiner also recommended that medical records be obtained in 
order to adequately assess the changes in the veteran's 
abilities over time.  Thus, it is unclear whether the 
examiner reviewed the reports associated with the claims file 
and for some reason found them inadequate, or whether the 
examiner had not reviewed them because the claims file was 
not made available for review. 

Moreover, it is apparent that the October 1999 examination 
was performed by a neuropsychologist and the requested 
opinion was not obtained.  The examination report indicates 
that several special tests were administered.  There is also 
an opinion from a medical professional stating that the 
etiology of the veteran's widespread cognitive deficits was 
unclear and likely reflects several processes; that the 
etiology of the veteran's tremulousness was unclear; and that 
the veteran's diminished verbal facility and confrontation 
naming was often associated with a progressive dementing 
disease and such a process could not be ruled out at that 
time.  However, the Board notes that the examiner included no 
diagnoses or the etiology of any disorder, recommended that 
medical records be obtained for an adequate assessment and 
recommended that a neurology examination and neuroimaging be 
obtained to rule out focal neurologic findings.  

The VA's duty to assist may include conducting studies, tests 
or examinations recommended by the VA examining physician). 
Hyder v. Derwinski, 1 Vet. App. 221, 224-225 (1991).  Here, 
the most recent VA examiner recommended a neurology 
examination and neuroimaging in order the address the 
etiological question at hand.  It is also pertinent to note 
that, if the medical evidence of record is insufficient, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  The Board finds that the 
neurological examination and neuroimaging recommended by the 
recent VA examiner and a new medical opinion after a review 
of the entire claims file is warranted.  Like the Court in 
Stegall, the Board cannot say, based on the record, that the 
veteran would not be harmed by the failure of the RO to 
obtain the neuropsychiatric opinion requested in the Board's 
October 1997 remand.

The Board acknowledges that the RO wrote to the veteran 
attempting to obtain the names, dates and place of treatment 
for residuals of the veteran's head trauma and necessary 
releases and that the veteran did not respond.  The Board 
also notes that the VA examination had to be rescheduled 
because of cancellation by the veteran.  Nevertheless, the 
Board is of the opinion that the veteran should be given 
another opportunity to cooperate in obtaining medical records 
that are germane to his claim and in obtaining another 
examination and specialized testing.  However, the veteran is 
advised that the duty to assist is not a one-way street.  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for residuals of 
head trauma, including blackouts and 
dizziness at any time since his 
separation from service.  After securing 
the necessary releases, the RO should 
obtain any pertinent medical reports not 
already of record and associate them with 
the claims file.

2.  Thereafter, the veteran should be 
afforded a VA neurological examination 
and neuroimaging, as recommended by the 
VA neuropsychologist who examined the 
veteran in October 1999, in order to 
determine whether he currently has any 
residuals of a head injury, including 
blackouts and dizziness, or any 
psychiatric disorder.  All indicated 
special studies deemed necessary, 
including neuroimaging, should be 
conducted.  The veteran's claims file and 
copies of this order and the Board's 
October 1997 remand order must be made 
available to and reviewed by the examiner 
prior to the examination, and the 
examiner should so indicate in the report 
that the claims file was reviewed .  The 
examiner is requested to report 
complaints and clinical findings in 
detail and clinically correlate the 
complaints and clinical findings to a 
diagnosed disorder(s), if any.  It should 
be clearly indicated whether the veteran 
had a neurologic disorder associated with 
or aggravated by his service.  The 
examiner must express an opinion, to the 
extent possible, as to whether it is at 
least as likely as not that any 
conditions found resulted from a 
concussion sustained by the veteran 
before service or as a result of any 
incident which occurred during his active 
military service, to include whether his 
post-service symptoms represent in-
service aggravation of residuals of his 
pre-service head injury.  If the examiner 
is unable to offer an opinion as to the 
nature and extent of any disorder, that 
fact should be so stated.  A complete 
rationale should be provided for any 
opinions or conclusions expressed.

3.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all of the requested 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, or if the 
examination report does not affirmatively 
state that the examiner reviewed the 
claims file, addressed the medical 
evidence and diagnoses, or if any 
requested opinion is not provided in 
full, appropriate corrective action 
should be implemented before returning 
the case to the Board.

4.  Thereafter, the RO must readjudicate 
the veteran's claims for the service 
connection.  If the decision remains 
adverse to the veteran, the RO should 
issue a supplement statement of the case, 
giving detailed reasons and bases for the 
decision, and afford the veteran and his 
representative a reasonable opportunity 
to respond, before the record is returned 
to the Board for further review.
 
The purpose of this remand is to obtain additional 
development and to comply with the holdings of the Court.  
The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this case.  The 
veteran and his representative are free to submit additional 
evidence and argument in connection with these matters.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.




		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



